Citation Nr: 0426539	
Decision Date: 09/23/04    Archive Date: 09/29/04

DOCKET NO.  01-08 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's son





ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty in the military during 
World War II, from September 1943 to October 1945.  His 
awards and decorations included the Purple Heart Medal and 
the Combat Infantryman Badge (CIB).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the benefit sought on 
appeal.  The appellant is the surviving spouse of a veteran 
who died in February 1997.

A historical review of the record shows that a Board decision 
dated in December 1998 denied service connection for the 
cause of the veteran's death.

In an October 2000 rating decision, the VARO denied the 
benefit sought on appeal.  The appellant filed an appeal.  

In December 2002 the Board determined that new and material 
evidence had been submitted.  The claim for service 
connection for the cause of the veteran's death was reopened.  
To this extent, the appeal was granted.

In June 2003, the Board remanded this case for compliance 
with VCAA requirements and adjudication of the issue of 
service connection for the cause of the veteran's death on a 
de novo basis.  That development having been completed, the 
case is once again before the Board for appellate 
consideration.  


FINDINGS OF FACT

1.  The veteran's certificate of death (COD) indicates he 
died in February 1997 of cardiac arrest due to a ruptured 
right iliac aneurysm.

2.  At the time of his death, service-connection was 
established for disabilities, including gunshot wound (GSW) 
to the right thigh, involving Muscle Groups XIII and XIV, 
rated as 30 percent disabling.  Noncompensable evaluations 
were in effect for service-connected pes planus and scar, 
transverse, level of second lumbar vertebra

3.  The competent medical evidence clinically confirms the 
fact that the veteran's ruptured right iliac aneurysm in 
early 1997 was an atherosclerotic type and in an area remote 
from the service-connected GSW of the right thigh involving 
muscle groups XIII and XIV.

4.  The competent medical evidence fails to provide a 
clinical basis which supports an etiologic/causal link 
between the veteran's cardiac arrest due to a ruptured right 
iliac aneurysm of atherosclerotic origin and any incident of 
active duty or to service-connected disorders, including 
residuals of a GSW of the right thigh involving muscle groups 
XIII and XIV.


CONCLUSION OF LAW

The cause of the veteran's death, cardiac arrest due to a 
ruptured right iliac aneurysm of atherosclerotic origin, was 
not due to disability incurred in or aggravated by active 
service or disability that may be presumed to have been 
incurred therein; a service- connected disability neither 
caused nor contributed materially to the cause of the 
veteran's death. 38 U.S.C.A. §§ 1110, 1310 (West 2002); 38 
C.F.R. §§ 3.303, 3.312 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's COD shows that he died in February 1997 of 
cardiac arrest due to a ruptured iliac aneurysm.  

At the time of the veteran's death, service connection was 
established for a GSW to the right thigh, involving muscle 
groups XIII and XIV, which was rated as 30 percent disabling.  
Noncompensable evaluations were in effect for service-
connected pes planus and scar, transverse, level of second 
lumbar vertebra.

The veteran's service medical records show that he was 
treated for a perforating, moderately severe GSW of the right 
thigh, anterolateral aspect, middle one-third, in May 1944.  
The entrance wound and exit wounds were on the antero-lateral 
and postero-lateral aspects of the middle one-third thigh, 
respectively; each wound was 3 by 1cm. in size.  The wounds 
were cleaned and secondary sutures of the wounds of the right 
thigh were performed 18 days after the injury.  The veteran 
also sustained a penetrating, moderate shell fragment wound 
of the lumbar region of the back in September 1944.  No 
cardiovascular abnormalities or right iliac aneurysm 
were noted on the veteran's October 1945 discharge 
examination.

The veteran underwent a medical examination in July 1946.  
His complaints at that time included pain in the right thigh 
region upon standing or walking for any distance.

A VARO decision in May 1946 essentially granted service 
connection for residuals of a GSW of the right thigh with 
moderate muscle damage of muscle groups XIV and XV.  

Following a VA compensation examination in June 1960, the 
veteran's right thigh injury was characterized as involving 
muscle groups XIII and XIV.  Clinical findings at the time of 
the 1960 VA examination included a 1 and 1/2 inch healed scar 
of entry wound of the right thigh, anterolateral aspect, 
middle one-third with a fascial defect which admitted two 
fingers at this scar, and moderate damage to the vastus 
lateralis muscle and to the iliotibial tract.

A July 1995 private medical record shows that the veteran had 
a past medical history of peripheral vascular disease with a 
status post abdominal aortic aneurysmectomy in 1982, and had 
undergone a bilateral femoral angioplasty several years 
previously.

Medical records from a private hospital dated from January 
1997 to February 1997 reflect that the veteran was diagnosed 
with a ruptured right iliac aneurysm and underwent repair and 
tube graft replacement.  An operative report noted that the 
common femoral, profunda, and the S-femoral arteries were 
involved with atherosclerosis.  A pathologist's report shows 
that an excision of the veteran's right iliac artery aneurysm 
revealed an atherosclerotic aneurysm.

In a July 1997 statement, the appellant stated that she 
believed the veteran's service-connected thigh wound 
contributed to his ruptured aneurysm.  She indicated that the 
veteran had often complained of pain in his leg.

A statement from the appellant received in December 1997 is 
also on file.

A May 2000 statement from W.E.B, Sr., M.D., appears to show 
that the private physician reviewed the veteran's medical 
records.  The physician noted that the medical records showed 
that the veteran received two separate combat wounds.  Both 
injuries were in the region of the proximal right thigh.  
Initially the veteran received a GSW to the right flank and 
thigh.  Six months later he suffered a serious burn that left 
him fully disabled.  As a result of the injuries, the veteran 
developed a right iliac artery aneurysm.  In 1985, the 
veteran underwent a repair of this lesion.  It was noted that 
unfortunately, in January 1997, the veteran suffered a 
rupture of a recurrent iliac aneurysm resulting in a large 
retro-peritoneal hematoma and near exsanguination.  An 
attempt was made at emergent repair on the rupture.  However, 
the veteran developed multi-organ failure resulting in death.

The a private physician opined that clearly, the veteran's 
death, although removed from the initial injury by many 
years, is a direct and progressive result of the combat 
related injuries.  It was stated that the veteran's death was 
directly caused by the service-connected thigh injury.  

An August 2000 VA general medical examination report shows 
that the staff physician reviewed the deceased veteran's 
claims file including a pertinent CT scan and operative 
pathologic examination of the aneurysm.  Following a review 
of the record the staff physician noted that the veteran died 
of cardiac arrest, as a consequence of a ruptured right 
internal iliac aneurysm.  He noted that the aneurysm was 
remote from the sites of his previous injury.  Also, the 
pathologic examination showed that the aneurysm revealed that 
it was an atherosclerotic type.  The staff physician noted 
that the veteran had had other past medical history 
suggestive of atherosclerosis including an abdominal aortic 
aneurysm repair, as well as bilateral femoral angioplasty.  
The staff physician opined that it is highly unlikely that 
the veteran's aneurysm was a result of a previous GSW.

In an April 2002 statement from J.L.N., D.O. a board 
certified family physician, it was noted that he was retained 
by the veteran's family to review his medical records and 
render an opinion as to the nature of the veteran's death.  
It was noted that the recognized cause of the veteran's death 
was multisystem organ failure.  It was noted that the 
veteran's collapse occurred following rupture of an iliac 
aneurysm and near exsanguination with a subsequent failed 
iliac repair.

It was noted that the question at hand is the primary 
etiology of the veteran's aneurysm.  It was noted that it had 
been suggested that the aneurysm was due to arteriosclerosis.  
Dr. J.L.N., noted that a review of the medical records 
revealed no objective evidence to support such conclusion.  
Rather, it was noted that the veteran suffered war related 
wounds to the leg in question and thereafter suffered with 
signs and symptoms suggesting hypoperfusion of the leg 
showing probable significant vascular injury.  Dr. J.L.N., 
opined that the most likely cause of the veteran's iliac 
aneurysm was trauma.  Thus, it appeared that the veteran's 
cause of death was directly related to his war injury.

In September 2002 the appellant and her son attended a video 
conference hearing at the VARO before the undersigned 
Veterans Law Judge of the Board sitting in Washington, D.C.  
The hearing transcript is on file.  The appellant essentially 
stated that she believed the veteran's service-connected 
right thigh GSW wound contributed to his ruptured aneurysm.  

In a February 2004 statement, S.P.S., M.D., a specialist in 
vascular surgery, noted that while he was not familiar with 
the facts of the veteran's case, it is essentially medically 
recognized that an individual can develop a traumatic 
aneurysm from a GSW.  Such aneurysm can rupture and cause 
death.   







Criteria 

Service connection may be granted for a disability which is 
due to a disease or injury which was incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  

Service incurrence for cardiovascular disease will be 
presumed if it becomes manifest to a compensable degree 
within the year after service.  38 U.S.C.A. 
§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Secondary service connection may be granted for a disability 
which is proximately due to or the result of a service-
connected condition.  38 C.F.R. § 3.310.  

Service connection may be granted for the cause of a 
veteran's death when a service-connected disability either 
caused or contributed to death.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312. 

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 
3.102, 4.3 (2003).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107 (West 2002).


Analysis

Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Pelegrini v. Principi, ___ Vet. App. ___, No. 01-
944 (June 24, 2004).  See also VAOPGCPREC 11-00 (Nov. 27, 
2000); VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 
(Dec. 22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  The 
Board is aware that in Pelegrini, cited above, the Court 
stated that, under the VCAA,

the Secretary must provide notice . . . that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, slip op. at 11.

The VA General Counsel recently issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is provided 
unless the Board makes findings regarding the completeness of 
the record or as to other facts that would permit [a 
conclusion] that the notice error was harmless, including an 
enumeration of all evidence now missing from the record that 
must be a part of the record for the claimant to prevail on 
the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

During the appeal period, the Board remanded this case in 
June 2003 for additional development and compliance with VCAA 
notification requirements.  In June 2003, the RO formally 
notified the appellant of the VCAA of 2000 with respect to 
the issue on appeal.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Such notice sufficiently placed the appellant on 
notice of what evidence could be obtained by whom and of her 
responsibilities if she wanted such evidence to be obtained 
by VA.  Id.  No additional evidence was submitted by the 
appellant and the case was returned to the Board for 
appellate review.

The Board notes that the appellant has not identified any 
outstanding medical evidence pertinent to claim of 
entitlement to service connection for the cause of the 
veteran's death.

The duty to notify has been satisfied, as the appellant has 
been provided with notice of what is required to substantiate 
her claim.  The RO also provided the appellant with the 
reasons her claim could not be granted based upon the 
evidence of record.  

The Board recognizes that the initial RO decision was made 
prior to November 9, 2000, the date the VCAA was enacted.  
Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant was not given 
prior to the first RO adjudication of the claim prior to 
November 9, 2000, the notice was provided by the RO prior to 
the transfer and recertification of the appellant's case to 
the Board, and the content of the notice fully complied with 
the requirements of 38 U. S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of her 
claim, and to respond to VA notices.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993);  Sutton v. Brown, 9 Vet. App. 553 (1996);see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, VCAA 
notice has been fully satisfied.

The Board concludes that all relevant evidence has been 
obtained for determining the merits of the appellant's claim.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(d).  The record 
contains competent medical evidence upon which to base an 
appellate decision.

The Board, therefore, finds that no useful purpose would be 
served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the appellant.  


Service Connection for the Cause of the Veteran's Death

In this case, the veteran's COD indicates he died in February 
1997 of cardiac arrest due to a ruptured right iliac 
aneurysm.  At the time of his death, the veteran was service-
connected for disorders including a GSW to the right thigh, 
involving muscle groups XIII and XIV.

No cardiovascular/ atherosclerotic abnormalities or right 
iliac aneurysm 
were noted in active service or for many years following 
separation from active duty. 

The Board notes that the compelling competent medical 
evidence of record supported by diagnostic workup including a 
pertinent CT scan and operative pathologic examination of the 
aneurysm in early 1997 show that the veteran's ruptured right 
internal iliac aneurysm was due to an underlying 
atherosclerotic disease process and in an area remote from 
the sites of service-connected GSW injury.  Also, the record 
revealed other past medical history suggestive of 
atherosclerosis including an abdominal aortic aneurysm 
repair, as well as bilateral femoral angioplasty.  

Based on a review of the claims file, including the 
diagnostic workup reports undertaken pertinent to the issue 
on appeal, a VA staff physician in August 2000 opined that it 
is highly unlikely that the veteran's aneurysm was the result 
of the previous service-connected GSW.  

The Board notes that the favorable private medical opinions 
submitted in support of the appellant's claim fail to provide 
any clinical basis which supports an etiologic/causal link 
between the veteran's cardiac arrest due to a ruptured right 
iliac aneurysm of atherosclerotic origin and any incident of 
active duty or service-connected disorders, including 
residuals of a GSW of the right thigh involving muscle groups 
XIII and XIV.  Moreover, there is indication that the 
ruptured right iliac aneurysm was in an area that was remote 
from the sites of service-connected GSW injury.   

The CAVC has held that the Board may favor one opinion over 
another, providing that it give adequate reasons or bases for 
doing so.  Kessel v. West, 13 Vet. App. 9, 21 (1999); Evans 
v. West 12 Vet. App. 9, 30 (1998); Boggs v. West, 11 Vet. 
App. 334, 344 (1998).

Also, the CAVC has held that the probative value of medical 
opinion evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and a medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).

In this case, the Board places greater weight on the VA 
medical examiner's opinion in August 2000 over the private 
medical opinions since the VA medical opinion is based on a 
review of the claims file and supported by the clinical 
evidence of record.  The private medical opinions are 
unsubstantiated and without any current pertinent supporting 
clinical basis.   

A longitudinal review of the competent and probative medical 
evidence of record fails to establish entitlement to service 
connection for the cause of the veteran's death on any basis.  

The Board notes the appellant's belief that the veteran's 
death was related to service or to service connected GSW 
injury.  The appellant is a layperson and as such, she is not 
competent to testify to a medical diagnosis or etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Although the appellant is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim of 
entitlement to service connection for the cause of the 
veteran's death.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990). 


ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



